 

So fe NN DH A BSB WH NO =

BO NH NR NS BR NO NRO BRD OR i i eae a eee ees
oN BN HW B® BH BO SF DGD OOlmwmDmmlUlUGNlUDNUCUlUlULUlUWhL ON Oe CO

 

 

ASE 2:19-cv-02374-KJM-JDP Document 66 “FILED

  

Garrison Jones FEB 08 2024
Plaintiff (Pro Se)

P.O. Box 188911 EASTE Se ROO STRICT COURT
Sacramento, California 95818 sk PAZ FORNIA

Odea ry op Sy
LAPPO TY CLR

garrison. jones@outlook.com

U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

GARRISON JONES Case No.: 2:19-cv-02374 KJM-EFB
Plaintiff, PLAINTIFF NOTICE TO COURT
V. POLICE REPORT
HARRASSMENT STALKING
VELOCITY
TECHNOLOGY JURY TRIAL DEMANDED
SOLUTIONS Inc. et al

Magistrate Judge: Hon. Jeremy D. Peterson
District Judge: Hon. Kimberly J. Mueller
Defendants. Date Action filed: Nov 25, 2019

Date set for trial: NONE

 

 

PLAINTIFF NOTICE TO COURT POLICE REPORT
HARRASSMENT STALKING CYBER STALKING

L INTRODUCTION

The plaintiff does inform the court that a second police report has been filed with
law enforcement against Velocity and Velocity Human Resources Director for

harassment. Stalking and cyber stalking.

This is the 7" harassment/cyberstalking documented event in the past two years
that has been recorded and the plaintiff and his family has simply had enough and
will no longer he held hostage or continue to be subjected to this treatment. He
and his family will have any and all of the defendants criminally responsible for

these heinous acts.

 

 
 

Oo So HN DB OH SP WD NO —

KN NY NR NY NR RD RD ND RD ieee
oN DN OH SP WY NBO S& GD OD woo SD HR AW & WY NH & OC

q

 

ASe 2:19-cv-02374-KJM-JDP Document 66 Filed 02/08/21 Page 2 of 6

It is clear that the defendants who not only are losing the case before the court
because of fraud and other civil violations but also the fact that federal criminal
charges also are connected to their criminal activity with the plaintiff as the main
and primary witness to these acts.

On Jan 7, 2021 an email message from LinkedIn was received with a summary of

companies that have performed a specific search under his name. There were 2
searches bot by Velocity.

They have no legal, ethical or business purpose to look or perform a specific
search specifically to look at the profile of the plaintiff except that they have again
attempted to physically locate and pinpoint and obtain any information on his
location to physically harm him and his family to prevent him from proceeding in
the current case and pending criminal case where several Velocity employees,

executives and attorneys from Ogltree Deakins for criminal acts and fraud.

The plaintiff for over 10 years has never used LinkedIn as a social media or job
search tool , yet now Velocity is using it and other internet searches to locate the
plaintiff.

He was actually surprise to receive such a notification as years ago he had
stripped and removed his resume and contact information from the site.
It is obvious of the intent of the defendant who again has left an audit trail that

cannot be disputed.

It is also clear that the only two searches was performed under the company of

Velocity and was not performed by an individual.

Only individual companies who used this media have “corporate accounts” where

their activities are tracked.

 

 

 
 

mo *& SN DBD A FF WD NHN

NO NO NO NO NO NO NY NYO NO | | FEF |= = eRe Oe
oo NO OM FSF WH NO K& CO CO Oe DQ HO OH BP WH NY K& CO

 

ASE 2:19-cv-02374-KJM-JDP Document 66 Filed 02/08/21 Page 3 of 6

The plaintiff had filed a report with law enforcement after he filed the complaint
with the court were an atty who had contact with Velocity attempted to induce him
by fraud to testify at an alleged expense paid trip to a hearing in Seattle,
Washington against Velocity on an email account only Velocity had previously.
This only to find out that there was no hearing after the plaintiff check all state and
federal jurisdictions and none could a case under the alleged facility he was

representing nor under the name of Velocity.

They were assuming that the plaintiff was so stupid and eager to get back at
Velocity that he would take a trip to a city not telling anyone where he was going

and that the intent was he was to be murdered.

The plaintiff also has communicated this stalking to federal law enforcement and
was informed that since he is a participant in a federal proceeding and the fact that
Velocity has committed the harassment crossing interstate lines that this also can
be a federal felony to cross state lines to stalk or harass an individual if the conduct
causes fear of serious bodily injury or death to the stalking victim or to the victim's
immediate family members.

The plaintiff dating back to early 2017 has for his protection and the protection of
his family has been forced to use an alternate address after a conversation with his
mgr Michael Baldwin who during the phone conversation had access the company
HR system obtained the plaintiff address and was using an online gps application
began calling out landmarks around the plaintiffs’ home in Arizona. Uneasy with
this the plaintiff immediately obtained and use an alternate address for mail for any

company mailings or communications.

 

 
Oo a IN BD A FSF WY NH &

NO NH BY NN NR NR NR RG eee
oN CO AN FF WY NRF CO OO eo NKR A SP YD YY KF CO

 

 

ase 2:19-cv-02374-KJM-JDP Document 66 Filed 02/08/21 Page 4 of 6

During the time of the original lawsuit, he has also changed his phone number a
total of 4 times. He even has had to change his cell number of 17 years because of
harassing calls from Velocity and the fact there are multiple applications and apps

that have the ability to pinpoint the location of a cellphone.

He has been in fear of the documented harassment for years. The defendants just
as they do now will if they were successful in the death of the plaintiff will claim
no knowledge of why he simply has stopped or failed to respond or continue with

the case, thus forcing the court to dismiss or close the case.

The plaintiff also informs the court that a complaint was filed with Linked in and
that the plaintiff has forwarded to them documents of the previous harassment to
them for investigation.

Attached to this notice to the court is the notifications received from LinkedIn.

In addition, the plaintiff is awaiting the assignment of a court date to obtain an
order of protection as he and his family is in imminent danger from the
defendants and Ogltree Deakins attorneys who are complicit in these continuous
acts.

as he has continued to uncover mass fraud and criminal acts.

Dated: January 26, 20221 GARRISON JONES

 

Garrison Jones

Plaintiff (Pro Se)

P.O. Box 188911

Sacramento, California 95818.
garrison.jones@outlook.com

 

 

 
 

Case 2:19-cv-02374-KJM-JDP “Document 66 Filed 02/08/21 Page5of6 =
s8f CC Network LTE 6:06 AM =:

 

 

 

 

 

Garrison Jones

 

 

You appeared in 2 searches this week

You were found by people from these
companies

Vel city

 

 
 

 

Case 2:19-cv-02374-KJM-JDP Document 66 Filed 02/08/21 Page 6 of 6

garrison jones@outlook.com

From: garrison jones <garrisonjones1724@outlook.com>
Sent: Wednesday, November 27, 2019 4:02 PM

To: Garrison Jones

Subject: Fwd: Valley Medical Center

Sent from myMail for iOS

-------- Forwarded message --------

From: Burman, David J. (Perkins Coie) <DBurman @perkinscoie.com>

To: garrison.jones @ outlook.com <garrison.jones @outlook.com>, garrison.jones1724 @outlook.com
<garrison.jones 1724 @outlook.com>

Date: Monday, November 25, 2019, 4:47 PM -0800

Subject: Valley Medical Center

Thank you for reaching out to Valley Medical. Mr. Austria now works at the University of Washington
Medical System, which is affiliated with Valley Medical. I am one of the lawyers for Valley, which is ina
dispute with Velocity.

You should understand that Velocity contends that you signed agreements with it, including your employment
agreement and settlement agreement, that prohibit you from sharing any of its confidential information with us,
or disparaging it. We don’t want you to accidentally violate any agreement you have with Velocity. But we
are Valley’s lawyers, not yours, so you cannot rely on us to protect you from Velocity, and if we talk there will
not be any attorney-client privilege. If you want to have your own lawyer involved, we would welcome

that. And we can arrange to have Velocity participate if you prefer that.

A hearing in Seattle is presently scheduled to start January 13. If we thought your testimony was necessary for
that hearing, would you be willing to travel to Seattle at Valley Medical’s expense? We might also be able to

arrange to question you in Chicago before that time. (I understand you live in Chicago, but let me know if
that’s wrong.)

Thank you.

55

 
